Response to Arguments
Applicant’s arguments filed 6/21/2022 with respect to claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose that the pouch itself comprises negatively charged groups to which the active compounded is bonded. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruun (US 2019/0255035).
Regarding claims 1-3, 14, and 16, Bruun teaches an oral product comprising: nicotine bitartrate [0131] (protonated nicotine active ingredient comprising a positively charged amine group, see [0055] of the published instant application); and sorbitol carrier (which comprises hydroxyl groups) [0108] (a filler comprising a negatively charged group – see [0043] of the published instant application); wherein the active ingredient is retained by the filler through chemical bonding [0079, 0092], i.e. bonding of the respective positively charged group and negatively charged group, wherein the active ingredient is configured for release when the product is present in an oral cavity and the active ingredient and the filler are combined as a mixture that is enclosed in a pouch to form a pouched product [0091].
Regarding claim 4, Bruun teaches flavoring agents [0117]. 
Regarding claim 8, Bruun teaches the filler is in a particulate form [0016-0019]. 
Regarding claims 13, Bruun teaches the oral product is free of tobacco [0090]. 
Regarding claim 15, Bruun teaches sweeteners [0112]. 
Claim Rejections - 35 USC § 103
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bruun as applied to claim 4 above, and further in view of Winterson (US 2007/0261707). 
Bruun does not teach the claimed flavoring agents. Winterson teaches an oral product comprising ethyl vanillin as a flavoring agent [0020]. As this is a conventional flavoring agent known in the art, it would have been obvious to one of ordinary skill in the art to use in the oral product of Bruun to achieve predictable results. 
Claim 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bruun as applied to claim 1 above, and further in view of Ognibene (US 2017/0209380). 
Bruun teaches microcrystalline cellulose [0095] but does not disclose that it is carboxylated. Ognibene teaches an oral product comprising microcrystalline cellulose that is carboxylated to improve the hydrophilic properties. It would have been obvious to one of ordinary skill in the art to carboxylate the microcrystalline cellulose of Bruun to improve the hydrophilic properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747